Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2021 has been entered. Claims 1 and 6-13 are currently under examination on the merits.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al (WO 2018/079333, of record,  English equivalent US 2019/0264108, ‘108 hereafter, is cited in this office action) in view of Shin et al (US2017/0235194) and Sasaki et al (US 2003/0043336, ‘336 hereafter).
Regarding claims 1 and 6-13, ‘108 discloses a  liquid crystal display device comprising a first substrate having an electrode A formed thereon, a second substrate having an electrode B formed thereon and being disposed to oppose the first substrate, a liquid crystal layer with negative dielectric anisotropy being disposed between the first .

Response to Arguments
Applicant's arguments filed on 12/01/2021 have been fully considered but they are not persuasive.
Applicant argues that the cited prior art Shin’194 is irrelevant because the pattern of the electrode is different from that of other cited references and the pattern of electrode as presently claimed. It is noted that ‘194 teaches a liquid crystal device having fishbone like electrode which is similar to the liquid crystal as presently claimed, which is a prior art in the same field of endeavor of the subject matter as presently claimed. As in the rejection drafted above, ‘194 teaches that the cell gap of liquid crystal cell about 3 microns with a liquid crystal layer having a certain dielectric anisotropy to render a liquid crystal cell having improved transmittance, which is sufficient to motivate one of ordinary skill in the art to use the cell gap as taught to render a liquid crystal having better transmittance. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/RUIYUN ZHANG/Primary Examiner, Art Unit 1782